Citation Nr: 0715240	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hip 
osteoarthritis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
January 954.  He also served in the Marine Corps Reserve from 
February 1954 to September 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bilateral 
hip osteoarthritis.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) via videoconference hearing.  A 
transcript of that hearing is of record and associated with 
the claims folder.  The Board remanded the instant claim in 
November 2006 for further development.  This case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  Service medical records show no findings, treatment, or 
diagnosis of bilateral hip osteoarthritis in service, nor 
does any medical evidence show bilateral hip osteoarthritis 
within one year of service discharge.  

2.  The veteran does not have bilateral hip osteoarthritis 
related to service.  


CONCLUSION OF LAW

Bilateral hip osteoarthritis was not incurred in active 
service, and bilateral hip osteoarthritis, may not be 
presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The RO sent a letter to the veteran in January 2005, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the veteran what 
evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was 
appropriately notified in this regard via March 2006, 
November 2006, and March 2007 RO letters.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claim that is not already of record, or 
attempted to be located, or requested by VA.  The veteran 
indicated that he had no additional evidence to submit.  
There are no known additional records to obtain.  He was 
offered a hearing, and testified at a videoconference hearing 
before the undersigned VLJ in July 2006.  Thus, the Board 
finds that VA has satisfied its duties to inform and assist 
the appellant, and the Board may proceed with this case.  

II.  Service Connection 

The veteran and his representative contend, in essence, that 
service connection for bilateral hip osteoarthritis is 
warranted based upon service incurrence.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for osteoarthritis may be presumed if it is shown 
to a degree of 10 percent disabling within the first post 
service year.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

As for the veteran's claim for service connection for 
bilateral hip osteoarthritis, this claim, must fail.  The 
medical evidence in service is devoid of findings, treatment, 
or diagnosis of arthritis or any hip complaints.  There is no 
medical evidence within one year of service discharge that 
shows evidence of bilateral hip osteoarthritis in service.  
In a December 1997 VA examination, it was noted that the 
veteran was retired from his civilian job as a tractor-
trailer driver.  Although no comments were made related to 
his hips or arthritis, he discussed sustaining a bit of 
jumping and running in service.  The veteran testified at his 
videoconference hearing in July 2006, that he sustained cold 
weather injury in service while stationed in Korea; he did 
not specifically injury himself in service; that he was a 
rifleman in Korea; and that he did not have any problems with 
his hips until he was over 50 years old.  

The first evidence of hip arthritis was noted in a VA 
outpatient treatment report of November 2001.  At that time, 
the report did not associate the right hip contracture to any 
event in service.  In June 2004, a staff orthopedic surgeon 
at William Beaumont Army Medical Center provided a medical 
statement regarding the veteran's bilateral hip 
osteoarthritis.  He indicated that the veteran's hip pain 
began in 1952 and that his medical condition was service-
connected.  However, this medical statement provides no 
rationale linking the veteran's current bilateral hip pain to 
any event in service.  This statement is pure speculation and 
provides no indication of a nexus to service.  The statement 
indicating that the condition is service-connected is not 
sufficient by itself to make it so.  

Pursuant to the Board's November 2006 remand, the veteran 
underwent a December 2006 VA examination.  After a review of 
the claims folder, the VA examiner stated that the veteran 
had no hip complaints when he was on active duty.  It was 
further noted that there was no evidence of hip complaints 
after the veteran left the military until approximately 50 
years later.  It was not until 2001, when his right hip 
examined and evaluated that it was then found that he had 
severe osteoarthritis of the right hip.  The examiner 
indicated that the veteran's severe osteoarthritis of the 
right hip also included severe osteoarthritis of his back, 
severe osteoarthritis of his left knee, mild osteoarthritis 
of his right knee, and osteoarthritis of his cervical spine.  
The examiner stated that these diagnoses were all most likely 
secondary to his 31 years of service as a truck driver of an 
18 wheeler truck.  Moreover, the examiner stated that it was 
his opinion that the veteran's cold exposure during his time 
in Korea was less likely than not the reason for his severe 
osteoarthritis of the right hip because there was no evidence 
of frostbite or treatment for cold exposure in service.  The 
examiner indicated that there was only mild evidence of 
osteoarthritis of the left hip, and the veteran's 
osteoarthritis of  hips, lower back, neck, hands and knees 
were most likely secondary to his age and the repetitive 
trauma that he had working as a truck driver and not to his 
two years of military service.  

The Board notes that the veteran testified that he was a 
rifleman in the Marine Corps during his time in Korea during 
the Korean Conflict.  For disabilities which are claimed to 
have resulted from combat, the law provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Essentially, in the case of a veteran who has 
engaged in combat with the enemy in active service during a 
period of war, the veteran's account of injury during such 
combat will be accepted as sufficient proof of such injury if 
consistent with the circumstances, conditions, or hardships 
of service, even though there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.304(d) (2006); see Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996). VA's General Counsel has 
held that "the ordinary meaning of the phrase 'engaged in 
combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  The determination as to whether 
evidence establishes that a veteran engaged in combat with 
the enemy must be resolved on a case-by-case basis with 
evaluation of all pertinent evidence and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown.  

Although the veteran claims that he was a rifleman during the 
Korean Conflict, he has not alleged, nor does the record 
show, that he injured his hips while in the midst of combat.  
In any event, none of the medical findings show anything with 
regard to the veteran's hips until many years after service, 
and the most recent VA examination of December 2006, not only 
gives a medical opinion as to the etiology of his hip 
arthritis, but also gives a rationale as to the opinion 
provided.  This medical opinion is more credible and of more 
probative value than the medical statement provided by the 
staff orthopedist in June 2004, who provided no rationale as 
to his opinion that the veteran's hip osteoarthritis was 
service-connected.  He resorted to mere speculation and 
conjecture, which in the absence of medical evidence, is 
insufficient to establish service connection.  

Thus, the Board finds that the preponderance of the evidence 
is against a finding that the veteran's bilateral hip 
disorder began or is related to his service.  Accordingly, 
service connection for bilateral hip osteoarthritis is not 
warranted.  


ORDER

Service connection for bilateral hip osteoarthritis is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


